Citation Nr: 0703547	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel
INTRODUCTION

The veteran had active service from June 1971 until July 
1973.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Togus, Maine.

Procedurally, the Board notes that the RO received a 
communication from the veteran on August 14, 2003.  In this 
letter, the veteran stated that he wanted to "re-open" his 
claims of entitlement to service connection for hearing loss 
and tinnitus.  This letter was received within one year of 
notice of the September 2002 rating decision.  By resolving 
all doubt in the veteran's favor, the Board construes the 
August 14th letter as a notice of disagreement with regard to 
the September 2002 rating decision and not as a claim to 
reopen the previously denied service connection claims.  
38 U.S.C.A. § 5107(b) (West 2002).  As the veteran's VA Form 
9, Appeal to the Board of Veterans Appeals, was received 
within 60 days of issuance of the statement of the case, the 
September 2002 rating decision is currently before the Board.  
See 38 C.F.R. § 20.302 (2006).  


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current left ear hearing 
loss disability for VA purposes.

2.  The competent clinical evidence of record demonstrates 
right ear mixed hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.

3.  The competent clinical evidence of record demonstrates 
that veteran's current tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss, as an organic disease of the nervous system, be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed, as an organic disease of 
the nervous system, to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claims by means of 
April 2002 and September 2003 letters from the RO to the 
veteran.  These letters informed him of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, a March 2006 
communication informed the veteran as to the law pertaining 
to the assignment of a disability rating and effective date 
as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although VCAA notice was completed after the 
initial adjudication, the issues were readjudicated 
thereafter.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at 
Travel Board and decision review officer (DRO) hearings at 
the RO.  The Board has carefully reviewed his statements and 
testimony and concludes that there has been no identification 
of further available evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 



Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

I.  Service connection- bilateral hearing loss

Presumption of soundness/aggravation

When determining whether a disability or disease was incurred 
in service, or pre-existed service, a veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; VAOPGCPREC 3-2003.

The point at which the veteran's hearing loss and tinnitus 
arose requires some discussion.  The service medical records 
contain a notation indicating that the veteran injured his 
head by falling from a swing when he was about 6 or 7 years 
old.  In a May 2002 Statement in Support of his claim the 
veteran reported that he was hit in the back of the head with 
a swing, but that this was his only head injury and he did 
not receive any medical treatment for this incident.  A 
review of the veteran's June 1971 clinical entrance 
examination showed his hearing to be in normal condition.  
Further, the veteran did not list any problems or residuals 
associated with this head injury on the report of medical 
history form in June 1971.  In light of the negative clinical 
examination, the Board has determined that the presumption of 
soundness applies here.  Moreover, such presumption has not 
been rebutted by other evidence of record.  

A.  Left ear

The veteran asserts that service connection is warranted for 
a left ear hearing loss disability.  In order to establish 
service connection on a nonpresumptive direct-incurrence 
basis, the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  In terms of an in-service injury or disease, the 
veteran has alleged exposure to noise trauma from his firing 
of a variety of guns as well as other explosions.  The 
veteran's DD Form 214 reflects that his military occupational 
specialty was a rifleman.  As such, the Board finds that it 
would have been consistent with the circumstances of the 
veteran's service for him to have been exposed to noise 
trauma in service.  Under 38 U.S.C.A. § 1154 (a) (West 2002), 
the VA is required to consider the veteran's contentions in 
conjunction with the circumstances of his service.

With regard to a current disability, the record does not 
reflect that the veteran has current left ear hearing loss 
"disability" for VA purposes.  See 38 C.F.R. § 3.385.  On VA 
audiological evaluation in August 2005, the reported left ear 
pure tone thresholds, in decibels, were as follows:  10 
decibels at 500 Hertz (Hz) and 1000 Hz, 15 decibels at 2000 
Hz and, 20 decibels at 3000 Hz and 4000 Hz.  The reported 
Maryland CNC speech recognition score was 100 percent for the 
left ear.    
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Therefore, in the absence of 
any evidence to the contrary, the Board must conclude that 
the veteran does not have current left ear hearing loss 
disability for VA purposes.   The Board observes that the 
above reported auditory thresholds reflect normal hearing.  
Normal hearing is from 0 to 20 decibels, and higher levels 
indicate some degree of hearing loss.  See Hensley v. Brown, 
Vet. App. 157 (1993).  As such, the Board finds that such 
impaired hearing does not rise to the level of a hearing loss 
disability for "VA purposes."  

Accordingly, in the absence of proof of a present disability, 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In conclusion, 
although the veteran asserts that he has a current left ear 
hearing loss disability that is related to service, the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has current left ear hearing loss disability for VA 
purposes, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left ear hearing loss disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  Right ear

The veteran also asserts that service connection is warranted 
for a right ear hearing loss disability.  The record 
establishes that current right ear hearing loss "disability" 
for VA purposes has been demonstrated subsequent to service, 
on VA audiometric examination in August 2005.  Upon VA 
examination in August 2005, the reported right ear pure tone 
thresholds, in decibels, were as follows:  60 decibels at 500 
Hz, 65 decibels at 1000 Hz, 70 decibels at 2000 Hz, 75 
decibels at 3000 Hz, and 80 decibels at 4000 Hz.  The 
reported Maryland CNC speech recognition score for the right 
ear was 96 percent.  The Board notes that the reported 
auditory threshold findings are considered to be a hearing 
loss disability for "VA purposes."  38 C.F.R. § 3.385 (2006).  
Thus, a current disability exists.  While a September 1999 
private audiometric report administered by C.C., M.S., CCC-A, 
is of record, such report contains an uninterrupted 
audiogram, which the Board may not consider as evidence.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (finding that the 
Board may not interpret graphical representations of 
audiometric data).  

As previously discussed, the Board has found that it would 
have been consistent with the circumstances of the veteran's 
service for him to have been exposed to noise trauma in 
service.  Under 38 U.S.C.A. § 1154(a), the VA is required to 
consider the veteran's contentions in conjunction with the 
circumstances of his service.  

A review of the veteran's service medical records reveals 
normal audiometric results upon clinical entrance 
examination.  The entrance examination report noted that wax 
was present in both ears.  The service medical records 
indicate that the veteran was fitted for ear plugs in June 
1971 and in September 1972.  The Board notes a September 13, 
1971 sick call treatment record noting that the veteran 
complained of not being able to hear well.  This treatment 
record indicated that veteran had a "[l]arge amount of wax 
buildup."  A note from the next day states that the wax and 
a scab were removed from his right ear.  In November 1972, 
the veteran complained of pain and loss of hearing in his 
right ear and it was indicated that wax would be removed that 
same day.  It was further noted that the veteran's ears were 
irrigated with "good results."  Additionally, in February 
1973, the veteran complained of headaches after reading for 
10-15 minutes.  It was noted that the veteran had a head 
injury as a child.  The veteran's eyes were examined, but 
there were no finding regarding hearing loss.  In April 1973 
the veteran was seen for an earache.  It was noted that his 
ear canal was clean.  The veteran's separation examination in 
June 1973 included a whisper voice test and he scored a 15/15 
(normal) for each ear.  

Regarding a clinical opinion relating the veteran's current 
disability to service, the Board notes that the veteran has 
been examined on several occasions since 1999.  In September 
1999, the veteran was examined by C.C., M.S., CCC-A.  The 
audiologist found that pure tone results obtained indicate 
"a relatively flat, moderate conductive hearing loss in the 
right ear."  The audiologist opined that the findings were 
consistent with a middle ear disorder other than fluid/otitis 
media.  The veteran was referred to an otolaryngologist in 
order to ascertain the etiology of his hearing loss.  In 
January 2000, the otolaryngologist found moderate dry scaling 
of the veteran's ear canals.  His ear drums were clear and 
there was no effusion.  It was noted that the veteran had 
right conductive hearing loss with normal impedance.  The 
otolaryngologist suspected otosclerosis, but did not rule out 
a middle ear mass without a CT scan.  A CT scan was performed 
in January 2000 and revealed normal/unremarkable results.  

The veteran has also had two VA examinations.  At the first 
VA examination in August 2002, the veteran was found to have 
moderately severe to severe mixed hearing loss in the right 
ear.  The VA examiner opined that the veteran's current right 
ear hearing loss is not directly related to active duty.  
Instead, the examiner opined it could be due an unrelated 
middle ear condition.  Upon VA examination in August 2005, 
the veteran was found to have moderately-severe to severe 
mixed hearing loss from 250 to 8000 Hz in the right ear.  
Regarding a clinical nexus opinion, the VA examiner deferred 
to an ENT (ear, nose, throat) specialist.  In September 2005, 
the veteran saw an ENT specialist.  After examining the 
veteran and reviewing the record, the VA examiner opined that 
the veteran's right ear hearing loss is not related to his 
military service.  The examiner supported his opinion by 
noting that noise trauma would have affected both ears.  It 
was also pointed out that high frequency loss was present in 
the better (left) ear.  The examiner stated that results from 
tuning fork tests were consistent with moderate to severe 
conductive hearing loss in the right ear.  The examiner 
attributed the veteran's conductive hearing loss as being 
more likely than not due to otosclerosis because it is of 
recent origin.  The Board finds the September 2005 VA 
examiner's opinion to be highly probative because the 
examiner findings were consistent with the evidence of record 
and a detailed rationale was provided.  38 C.F.R. § 4.1 
(2006); see also Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (stating that factors for assessing the probative 
value of a medical opinion is the thoroughness and detail of 
the opinion).  Moreover, the record does not contain clinical 
evidence to contrary.

It is also significant to point out that the evidence of 
record establishes that the first post service treatment for 
right ear hearing loss was many years after his discharge 
from service.  See January 2000 Otolaryngologist Consult and 
August 2002 VA examination.  The Board notes that the lapse 
of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial post service 
manifestation of a right ear hearing loss disability, years 
after the veteran's discharge from active service, to be too 
remote from service to be reasonably related to service.  
Therefore, the Board concludes that the preponderance of the 
evidence is against a grant of service connection on a direct 
incurrence basis.

In order to establish service connection on a presumptive 
basis, the veteran's right ear mixed hearing loss must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his service.  In this 
case, the first clinical documentation of hearing loss 
(sensorineural or mixed) was in September 1999, many years 
after service.  In the absence of demonstration of continuity 
of symptomatology, this is too remote from service to be 
reasonably related thereto.  As such, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection on a presumptive basis.  

The veteran himself has expressed a belief, including at his 
July 2006 Travel Board hearing, that his hearing loss is 
causally related to active service.  However, the Board notes 
that the veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In conclusion, the evidence fails to demonstrate that the 
veteran's right ear hearing loss disability was incurred 
during active service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Service connection- tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  In terms of establishment of service 
connection on a nonpresumptive direct basis, the Board again 
acknowledges that the veteran was exposed to noise while in 
service.  

With respect to in-service incurrence, the Board acknowledges 
the veteran's complaint of tinnitus in an October 1972 
service medical record.  It was noted that the veteran's ears 
were "plugged up."  He was advised on how to keep his ears 
clean and was sent back to duty.  There are no other in-
service complaints or treatment relating to tinnitus.  The 
Board does observe the veteran's complaints of hearing loss 
previously noted.  However, the veteran's June 1973 
separation examination was normal and he did not report 
tinnitus.  In the absence of subsequent complaints or 
treatment during service, and the normal separation 
examination, the Board finds the veteran's in-service, 
tinnitus problem to be acute and transitory.

It is significant to point out that there is no competent 
medical opinion of record that etiologically relates the 
veteran's current tinnitus to his in-service exposure to 
noise.  In this regard, a follow-up note to the August 2002 
VA examination report, the VA examiner opined that the most 
likely etiology of the veteran's tinnitus was the same as the 
veteran's hearing loss--due to an unrelated middle ear 
condition.  In September 2005, the VA ENT examiner opined 
that it is less likely that the veteran's tinnitus is related 
to the veteran's military service.  The ENT stated that the 
veteran's otosclerosis is the cause of the veteran's 
tinnitus.  In the absence of any evidence to the contrary, 
the Board finds the above VA opinions to be highly probative.  
Thus, the preponderance of the evidence is against a grant of 
service connection for tinnitus on a nonpresumptive direct 
basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in approximately 1999, which 
was many years after the veteran's discharge from service.  
See August 2002 Worksheet and September 1999 Hearing 
Healthcare Associates, Inc.  In the absence of demonstration 
of continuity of symptomatology, this is too remote from 
service to be reasonably related to service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis.

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that his current tinnitus 
disability is related to service.  As the preponderance of 
the evidence is against the veteran's claim for service 
connection for tinnitus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


